NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                          FILED
                            FOR THE NINTH CIRCUIT                              NOV 02 2016

                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS

VANCOIS L. D’AMOUN,                              No. 15-16631

              Plaintiff-Appellant,               D.C. No. 3:15-cv-01008-MEJ

 v.
                                                 MEMORANDUM*
GERALD VILLAREAL; ROBERT
MADDOCK,

              Defendants-Appellees.


                  Appeal from the United States District Court
                      for the Northern District of California
                 Maria-Elena James, Magistrate Judge, Presiding**

                           Submitted October 25, 2016***

Before:      LEAVY, GRABER, and CHRISTEN, Circuit Judges.

      Vancois L. D’Amoun appeals pro se from the district court’s judgment

dismissing his 42 U.S.C. § 1983 action alleging constitutional violations in

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The parties consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
      ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
connection with his state court criminal trial. We have jurisdiction under 28

U.S.C. § 1291. We review de novo a dismissal for failure to state a claim under

Federal Rule of Civil Procedure 12(b)(6), Naffe v. Frey, 789 F.3d 1030, 1035 (9th

Cir. 2015), and we affirm.

      The district court properly dismissed D’Amoun’s claims against defendant

Maddock because D’Amoun failed to allege facts sufficient to show that Maddock

deprived him of a federal right. See id. at 1035-36 (“To state a claim under § 1983,

a plaintiff [1] must allege the violation of a right secured by the Constitution and

laws of the United States, and [2] must show that the alleged deprivation was

committed by a person acting under color of state law.” (citation and internal

quotation marks omitted)).

      The district court properly dismissed D’Amoun’s claims against defendant

Villareal, who represented D’Amoun at his criminal trial, because D’Amoun failed

to allege facts sufficient to show that Villareal was acting under color of state law.

See id.; Szijarto v. Legeman, 466 F.2d 864, 864 (9th Cir. 1972) (“[A]n attorney,

whether retained or appointed, does not act ‘under color of’ state law.”).

      D’Amoun’s contentions that the district court was biased against him, and

improperly granted Villareal’s motion to dismiss because D’Amoun was neither

sent nor served with the motion, are unpersuasive.


                                           2                                     15-16631
      Villareal’s motion for sanctions under Federal Rule of Appellate Procedure

38, filed on December 11, 2015, is denied.

      AFFIRMED.




                                         3                                 15-16631